IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2483 Disciplinary Docket No. 3
                                          :
JOSEPH F. McGOWAN, JR.                    :   Board File No. C1-12-1090
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   M-175 September Term 2017)
                                          :
                                          :   Attorney Registration No. 44126
                                          :
                                          :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 12th day of July, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Joseph F. McGowan is transferred to disability inactive status in the Commonwealth of

Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.